PRICE   DANIEL
,,TrORNCYGrDIERAl
                                     February 27, 1947

         Hon. William 19.Hensley  opinion NO. q-se
         Criminal District Attorney.
         Bexar County             Be: validity or property ev-r
         San Antonio, Texas            aluatlon contract between
                                       Bexar County Commission-
                                       ers Court and i?$onerAp-
                                       praisal Company.
         Dear Mr. Hensley:
                    We acknowledgereoeipt or your letter of Feb.
          7, 1947, with whioh you submit the draft of a proposed
          contract between Bexar County, acting by and through the
          Commissioners.court 0r said county, and The Stoner Ap-
          praisal Company. The basic phrpose of this contract as
          therein stated is:
                         "That the party of the secona part oontracts
                    and agrees to furnish to the party or the rirst
                    part the necessary technical.valuationdata and
                    informationon assessed land, buildings and per-
                    sonal property ior use or the Board of Equaliza-
                    tion in reviewing and equalizing the assessment
                    sheets or books as submitted by assessing depart-
                    ment for their approval, as provided by Articles
                    7145, 7206, 7212, 7215, 7216 of the Revised Stat-
                    utes of the State or Texas."
                        You request the opinion df this departmentas
          r0110ws:
                         "1. Is the contract a valid oontract into
                    which the Commissioners'Court of Bexar CoFty
                    would legally be authorized to enter?
                         "2. Is the contract one 'in connectionwith
                    the collection OP delinquent taxes' such as would
                    require the approval of the Comptmller ena Attor-
                    ney General?"
                    We think your rirst questi,onhas.heretofore
          been answered by the opinion of this department in ogin-
          ion Ncr.O-7325, approved Sept. 23, 1946, a c,opyof which
          is herewith enclosed r0r your iniometion.
Hon. William N. Rensley, Page 2, V-56


          The CommissionersCourt in our view ,hasthe
implied authority to enter into the proposed contract
within the limits of the foregoing opinion. We do not
deem it necessary here to enlarge upon what is said in
the prior opinion OS this departmentherewith enclosed;
          In thus conSinningthe validity of the contract
and the power of the CommissionersCourt to make it, we
expressly refrain from any opinion, and express none,
as to the merits of the contract or the policy of the
CommissionersCourt in making it. These are matters
exclusivelywithin the discretionand judgment of the
CommissionersCourt.
          We answer your second question in the negative.
We do not construe the contract as one Sor the collection
of delinquenttaxes requiringthe approval of the Attor-
ney General and the Comptroller.
          Although we hold that the Commissioners'Court
has the implied power to make the,contract,a serious
question is presented in the Sact that adequate provis-
ions were not made in the oxiginal budget of Bexar Coun-
ty, as adopted, to provide for the expenditureof the
amount involved in this contract, pursuant to Art. 1666,
as amended, V. A. C. S. The records of the office of the
State Auditor refleot that the Bexar County buaget,Sor
1947, on page ZS'thereoS,appropriatedthe sum of $47,851.7
for this contract,with an amendment allowing the expen-
diture OS the.Surthersum of $3,000. This budget was
oSSiciallyadopted on the 22nd day of January, 1947. Sub-
sequently,on the 29th day of January, 1947, after the
original budget had been adopted, the Commissioners'Court
amended,theoriginal budget by reallocatingthe sum of
$14,148.24 aaaitipnal,making an aggregate total of $65,000
          The budget law applicable to your County (H.B.
240, Ch. 65, p. 93, Acts of the 49th Legislature,R.S.
1945; Art. 1666,.V. A. C. S., provides in part as follows:
          n . . . Upon final approval of the budget by
     the CommissionersCourt, a copy OS such budget as
     approved shall be filed with the county auditor,
     the clerks of the Court, and the State Auaitor, and
     no expendituresOS the Sunds of the County shall
     thereaSterbe made except in strict compliancewith
     said budget. saia Court may upon proper application
     transSer an existing budget surplus during the year
     to a budget OS likeskind and fund, but no~such

                           ,
Hon. William N. Hensley, Page 3, V-56


     transfer ~shallincrease the total of the budget.
          ". . .
          n . . . Requisitions issued or contra&s en-
    tered into conformablyto the laws .oSthe State
     of Texas by proper authority for work, labor, ser-
    vices, or materials and supplies shall nevertheless
     not beoome eSSective and binding unless and until
    there has been issued in connectionwith such item
     the certiiicateof said County Auditor that ample
     budget provision has been made in the budget there-
     for and funds are, or will be, on hand to pay the
    'obligationof the county or orrioer when due. . .*
          Since the original budget aoes not provide for
the expenditureof the sum of $14,148.25, the same may'
not be legally expended on this contract. -In other words,
it is not believed the Commissioners'Court OS Bexar
County could amend the budget for 1947 by reallocating
$14,148.24 to this contract fund. While it is reoog-
nixed under the budget law applicable to Bexar County
that the Court may transfer an existing budget surplus
"to a budget of like kind ana Suna,n it is not believed
that the transfer of the Countyts farm fund to this oon-
tract Suna is of “like kind and runav within the meaning
0s the Aot. As stated in the case of Aldridge v. Ellis
County, 167 S. W. (2d) 560:
          vHowevgr,,if it be conoeaea that the oontract
     of employmentwas regular, within the powers of
     the Commissioners~Court, and that plaintiff per-
     formed servioes as alleged, yet a sine qua non to
     its eSSectiveness,binding quality and enforoeabil-
     ity was laoking, in that the County Auditor haa not
     issuea e certffiaate in oonneotion with said proj-
     ect, stating that ample budget provisions had pre-
     viously been made and that funds were on hana, or
     would be, to pay, when due, all obligations incurred
     thereunder, as required by A&. 1666, amended in
     1939, see Vernon's AM. Civ. St. Art. 1666 note."
          Under the holding of this oase, assuming that
it is within the power of the Commissioners1Court to
make the contraot in question, as we do, its effective-
ness and enSoroeabilityis laoking in that the require-
ments of Art. 1666 as amended in 1939, the budget law
under whioh Bexar County operates, has not been complied
with, and the transfer of funds from the County Farm Fund
. r.,J



         Hon. William   N.   Hensley, Page 4, V-56


         to this Conf,ractFund is not such a transfer as contem-
         plated under the budget law applicable to Bexar County.
         This in our view presents a present barrier to the en-
         forceabilityof the contract, regardlessof the power
         of the Commissioners1Court in the first instance to
         make it. In other words the contract cannot be carried
         out without strictly complyingwith the provisions of
         H. B. 240, Ch. 65, p. 93, Aota of the 49th Legislature,
         Regular Session, 1945, the budget.law applicable to
         Bexar County, ana this has not been done.
                                      SUMMARY
                   l..The CommissionersrCourt has implied au-
              thority to make and enter into a contract with ex-
              pert appraisers to furnish informationto the
              Court as to valuations of property set by the Tax
              Assessor and by him~submittedto the Court as a
              board of equalization,and such a contract is val-
              id within the limits aovered by opinion No. O-7325,
              and does not require the approval of the Attorney
              General and Comptroller,because the same is.not
              a contract Sor'the collectionof delinquent taxes.
                    2. Pursuant to H. B. 240, Ch. 65, p. 93,Acts
              49th Legislature, Regular Session, 1945, upon ap-
              proval of the budget by the Commissioners1Court
              of Bexar County, no expenditures,0r the funds 0s
              the County shall thereafter be made except id
              strict compl.iance with said budget, and a transfer
              of funds from the County Farm Fund.to the Revalua-
              tion Contract Fund is not such a transfer as is
              contemplatedunder the budget law applicable to
              Bexar County.
                                           Yours very truly
                                         ATTORI'EXGERERALOFTEXAS


         LPL:AMEjrb
                                         By   L~sk?;$y---
         This Opinion Considered
         and Appro,vedin Limited
         ConSerence
                                         APPROVED FE2. 27, 1947


                                         AjiZii%d*s